253 F.2d 248
Samuel C. CUNNINGHAM, Appellant,v.BOOKBINDER'S SEA FOOD HOUSE, Inc.
No. 12407.
United States Court of Appeals Third Circuit.
Argued March 20, 1958.
Decided March 26, 1958.

Appeal from the United States District Court for the Eastern District of Pennsylvania; William H. Kirkpatrick, Judge.
Frederick A. Zoda, Philadelphia, Pa., for appellant.
J. Warren Kinney, Jr., Cincinnati, Ohio (Kennard N. Ware, Howson & Howson, Philadelphia, Pa., on the brief), for appellee.
Before KALODNER, STALEY, and HASTIE, Circuit Judges.
PER CURIAM.


1
Our examination of the record in this case discloses no error. The judgment of the District Court will be affirmed on the opinion of Chief Judge Kirkpatrick, D.C. E.D.Pa.1957, 155 F. Supp. 172.